DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 2/2/21.
Claims 21-39 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 4/3/20, 9/27/19 is being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections

Claims 25 and 34 are objected to because of the following informalities: claim 25 and 34 does not specify fourth item property instead skip to fifth item property. Appropriate correction is required.

Response to Arguments


Applicant's arguments filed 2/2/21with respect to claims 21-39 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 25, 30-31, 34 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (U.S. Pub. No. 20200382809 A1), in view of Hannuksela (U.S. Pub. No. 20180077210 A1).

Examiner’s Note: Transmitting and receiving algorithm are inverse and opposite for the systems. Also encoding and decoding algorithm are inverse and opposite for the systems as well.

Regarding to claim 21, 30, 38 and 39:

21. Deshpande teach a 360-degree video data processing method performed by a 360-degree video transmitting apparatus, the method comprising: obtaining 360-degree image data; (Deshpande [0026] projection techniques that can be used for conversion of a spherical or 360 degree video into a two-dimensional rectangular video. 
rotating a coordinate for images in the 360-degree image data; (Deshpande [0050] the samples of the projected frame [360 degree image] at locations (i, j) correspond to angular coordinates (ϕ, θ) as specified in this clause. The angular coordinates (ϕ, θ) correspond to the yaw and pitch angles, respectively, in the coordinate system [where yaw rotates around the Y (vertical, up) axis, pitch around the X (lateral, side-to-side) axis, and roll around the Z (back-to-front) axis. Rotations are extrinsic, i.e., around the X, Y, and Z fixed reference axes)
region-wise packing the images; (Deshpande [0063] with respect to region-wise packing, Choi provides the following definition, syntax, and semantics for a rectangular region-wise packing)
encoding the 360-degree image data; (Deshpande [0027] in the case of stereoscopic 360 degree video, the input images of one time instance are stitched to generate a projected frame representing two views, one for each eye. Both views can be mapped onto the same packed frame and encoded by a traditional two-dimensional video encoder)
generating metadata for the 360-degree image data; (Deshpande [0022] Choi specifies a list of projection techniques that can be used for conversion of a spherical or 360 degree video into a two-dimensional rectangular video; how to store omnidirectional media and the associated metadata using the International Organization for Standardization (ISO) base media file format (ISOBMFF))

encapsulating the 360-degree image data and the metadata based on image items; and (Deshpande [0022] Choi specifies a list of projection techniques that can be used for conversion of a spherical or 360 degree video into a two-dimensional rectangular video; how to store omnidirectional media and the associated metadata using the International Organization for Standardization (ISO) base media file format (ISOBMFF))
wherein; a first item property for the metadata (Deshpande [0156] the initial viewpoint region-on-sphere metadata indicates initial viewport orientations that should be used when playing the associated media tracks. In the absence of this type of metadata the playback should be started using the orientation (0, 0, 0) in (yaw, pitch, roll) of the global coordinate system) includes information representing one or more angles related to a global coordinate axes for the 360-degree image data (Deshpande [0160] NOTE 1: As the sample structure extends from RegionOn SphereSample, the syntax elements of RegionOnSphereSample are included in the sample. [0161] center_yaw, center_pitch, and roll specify the viewport orientation in units of 0.01 degrees relative to the global coordinate system. center_yaw and center_pitch indicate the center of the viewport, and roll indicates the roll angle of the viewport)
a second item property for the metadata includes region-wise packing information (Deshpande [0027] it should be noted that in Choi, if region-wise packing is not applied, the packed frame is identical to the projected frame. Otherwise, regions 
 representing mapping between the projected regions and regions in the region-wise packed image, (Deshpande [0112] projection_type indicates the particular mapping of the rectangular decoder picture output samples onto the coordinate system specified by geometry_type)
a third item property for the metadata includes coverage information representing which region on a sphere is covered by an image item, (Deshpande [0028] (2) metadata specifying the area of the spherical surface covered by the projected frame)
and the coverage information includes information related to the region on the sphere, (Deshpande [0290] the region on sphere is defined using variables cYaw1, cYaw2, cPitch1, cPitch2 derived as follows: [0291] cYaw1=(center_yaw−
(range_included_flag?hor_range:static_hor_range)÷2)* (1÷65536)*π÷180 [0292] cYaw2=(center_yaw+(range_included_flag?hor_range:static_hor_range)÷2)* (1+65536)*π÷180) wherein the information related to the region on the sphere includes center information representing a center for the region on the sphere, first range information and second range information for representing a range through the center of the region on the sphere. (Deshpande [0287] if shape_type is equal to 0, region is specified by four great circles defined by four points cYaw1, cYaw2, cPitch1, cPitch2 in radians defined by equations above and the center point defined by center_pitch and center_yaw and as shown in FIG. 6A. [0288] If shape_type is equal to 1 the region is specified by two yaw circles and two pitch circles defined by four points cYaw1, cYaw2, cPitch1, cPitch2 in radians defined by equations above and the center point defined by center_pitch and center_yaw and as shown in FIG. 6B)

Deshpande do not explicitly teach transmitting a file including the image items. 

However Hannuksela teach transmitting a file including the image items. (Hannuksela [0110] as shown at block 1118 in FIG. 10, during file playback, a file decapsulator processes the file and/or the received (Sub)Segments and extracts the coded bitstreams from tracks and parses the metadata)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deshpande, further incorporating Hannuksela in video/camera technology. One would be motivated to do so, to incorporate transmitting a file including the image items. This functionality will improve efficiency of the system.

Regarding to claim 22:

22. Deshpande teach the method of claim 21, wherein a second item property for the metadata includes region-wise packing information representing mapping between the images and regions in the region-wise packed image, and (Deshpande [0027] It should be noted that in Choi, if region-wise packing is not applied, the packed frame is identical to the projected frame. Otherwise, regions of the projected frame are mapped onto a packed frame by indicating the location, shape, and size of each region in the packed frame. [0028] Choi specifies a file format that generally supports the following types of metadata: (4) metadata specifying region-wise packing information; and (5) metadata specifying optional region-wise quality ranking. Deshpande [0112] projection_type indicates the particular mapping of the rectangular decoder picture output samples onto the coordinate system specified by geometry_type)
wherein a third item property for the metadata includes coverage information representing which region on a sphere is covered by one or more images that are represented by an image item. (Deshpande [0028] Choi specifies a file format that generally supports the following types of metadata: (2) metadata specifying the area of the spherical surface covered by the projected frame; (3) metadata specifying the orientation of the projection structure corresponding to the projected frame in a global coordinate system; [0290] the region on sphere is defined using variables cYaw1, cYaw2, cPitch1, cPitch2 derived as follows: [0291] cYaw1


Regarding to claim 25 and 34:

25. Deshpande teach the method of claim 21, Deshpande do not explicitly teach wherein: a fifth item property for the metadata includes initial viewport information, the initial viewport information represents initial viewport orientation relative to the global coordinate axes, (Deshpande [0028] (3) metadata specifying the orientation of the projection structure corresponding to the projected frame in a global coordinate system)
a sixth item property for the metadata includes projection format information representing a projection format of the images, (Deshpande [0028] (1) metadata specifying the projection format of the projected frame)
the projection format information includes a type of mapping of images onto a spherical coordinate system, and the first, the second and the third item properties are preceded by the sixth item property. (Deshpande [0026] region-wise packing. It should be noted that Choi specifies a coordinate system, omnidirectional projection formats, including an equirectangular projection, a rectangular region-wise packing format, and an omnidirectional fisheye video format, for the sake of brevity, a complete description of all of these sections of Choi is not provided herein)

Regarding to claim 31:

31. Deshpande teach the method of claim 30, wherein a fourth item property for the metadata includes fisheye information when the 360-degree image data corresponds to a fisheye omnidirectional image data, and (Deshpande [0084] As described above, Choi specifies how to store omnidirectional media and the associated metadata using the International Organization for Standardization (ISO) base media file format (ISOBMFF). Further, Choi specifies where the file format supports the following types of boxes: a scheme type box (SchemeTypeBox), a scheme information box (SchemeInformationBox), a projected omnidirectional video box (ProjectedOmnidirectionalVideoBox), a stereo video box (StereoVideoBox), a fisheye omnidirectional video box (FisheyeOmnidirectionalVideoBox), a region-wise packing box (RegionWisePackingBox), and a projection orientation box (ProjectionOrientationBox))
wherein the fisheye information includes information about stitching and rendering the fisheye omnidirectional image data (Deshpande [0020] it should be noted that in some cases, images for use in omnidirectional video applications may be captured using ultra wide-angle lens (i.e., so-called fisheye lens). In any case, the process for creating 360 degree spherical video may be generally described as stitching together input images and projecting the stitched together input images onto a three-dimensional structure (e.g., a sphere or cube), which may result in so-called projected frames. Further, in some cases, regions of projected frames may be transformed, resized, and relocated, which may result in a so-called packed frame) based on a user’s intended viewport. (Deshpande [0020] a FOV is sometimes also referred to as viewport. In other cases, a viewport may be part of the spherical video that is currently displayed and viewed by the user. It should be noted that the size of the viewport can be smaller than or equal to the field of view)

Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (U.S. Pub. No. 20200382809 A1), in view of Hannuksela (U.S. Pub. No. 20180077210 A1), further in view of Woo (U.S. Pub. No. 20180329482 A1).

Regarding to claim 23 and 32:

23. Deshpande teach the method of claim 21, Deshpande do not explicitly teach wherein the region-wise packing information includes guard band type information representing a type for a guard band of a region in the packed image, and the guard band type information having a value representing a quality for an adjacent content for the region.

However Woo teach wherein the region-wise packing information includes guard band type information representing a type for a guard band of a region in the packed image, and the guard band type information having a value representing a quality for an adjacent content for the region. (Woo [0120] TABLE-US-00007 TABLE 7gb_type[i] equal to 2 specifies that the content of the guard bands represents actual image content at quality that gradually changes from the picture quality of the 

The motivation for combining Deshpande and Hannuksela as set forth in claim 21 is equally applicable to claim 23. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deshpande, further incorporating Hannuksela and Woo in video/camera technology. One would be motivated to do so, to incorporate the guard band type information having a value representing a quality for an adjacent content for the region. This functionality will improve efficiency of the system.

Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (U.S. Pub. No. 20200382809 A1), in view of Hannuksela (U.S. Pub. No. 20180077210 A1), further in view of Choi (U.S. Pub. No. 20190356898 A1).

Regarding to claim 24 and 33:

24. Deshpande teach the method of claim 21, Deshpande do not explicitly teach wherein the coverage information further includes a coverage shape type information representing a shape of the region on the sphere.

 wherein the coverage information further includes a coverage shape type information representing a shape of the region on the sphere. (Choi FIG. 15 and Fig. 30-34  [0241] transmitting data on the generated second frame, wherein the plurality of second views include a plurality of second regions corresponding to the plurality of first regions, and the region-wise packing information includes information on shape, orientation, or transformation for each of the plurality of second regions. Choi [0081] FIG. 4, images B.sub.i of the concurrent instance are stitched, projected and mapped to a packed frame D. FIG. 4 is a schematic diagram illustrating image stitching, projection, and region-wise packing process. The input images B are stitched and projected onto a 3D projection structure such as a sphere or a cube. Choi [0082] Optional region-wise packing is applied to map the 2D projection frame C to one or more packed frames D. If the region-wise packing is not applied, the packed frame will be the same as the projected frame. Otherwise, regions of the projected frame are mapped to the one or more packed frames D by indicating the position, shape, and size of each region of the one or more packed frames D)

The motivation for combining Deshpande and Hannuksela as set forth in claim 21 is equally applicable to claim 24. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deshpande, further incorporating Hannuksela and Choi in video/camera technology. One would be motivated to do so, to incorporate the coverage information further includes a coverage shape type information representing a shape of the region on the sphere. This functionality will improve efficiency of the system.

Claims 26-27 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (U.S. Pub. No. 20200382809 A1), in view of Hannuksela (U.S. Pub. No. 20180077210 A1), further in view of Choi (U.S. Pub. No. 20190356898 A1) and Jeong (U.S. Pub. No. 20180103219 A1).

Regarding to claim 26 and 35:

26. Deshpande teach the method of claim 21, Deshpande do not explicitly teach wherein the fisheye information further includes lens distortion correction (LDC) parameters, lens shading compensation (LSC) parameters and focal center information representing a focal center for a fisheye lens, and the LSC parameters include information representing one or more polynomial coefficients of the LSC parameters and information representing a number of the one or more polynomial coefficients.

However Choi teach wherein the fisheye information further includes lens distortion correction (LDC) parameters, lens shading compensation (LSC) parameters (Choi [0198] a decoded omnidirectional fisheye video is stitched and rendered according to a user's intended viewport using signaled fisheye video parameters. The fisheye video parameters include at least one of lens distortion correction (LDC) parameters having a field of view (FOV), lens shading compensation parameters having red-green-blue (RGB) gains, a displayed field of view information,  and focal center information representing a focal center for a fisheye lens, (Choi [0224] FIG. 32 is an exemplary diagram illustrating the center of a fisheye camera according to the disclosure. Choi [0245] omnidirectional video may include information indicating the number of divided regions obtained by dividing the image obtained by each of the plurality of fisheye lenses according to a specific angle with respect to the center. Lens center is focal center)

The motivation for combining Deshpande, Hannuksela and Choi as set forth in claim 24 is equally applicable to claim 26.

However Jeong teach the LSC parameters include information representing one or more polynomial coefficients of the LSC parameters (Jeong Fig. 7 [0109] the lens shading compensation value corresponding to the applied input variable may be
determined as an output value of the polynomial function) and information representing a number of the one or more polynomial coefficients. (Jeong [0123] Referring to FIG. 9, the lens shading compensation values may be different depending on colors. [0124] The graph also shows that the difference in the lens shading compensation value between the R channel 910, the G channel 920, and the B channel 930 increases as the FOV or the distance r from the center of the circular image increases. 910, 920 and 930 are a number of the one or more polynomial)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deshpande, further 

Regarding to claim 27 and 36:

36. Deshpande teach the method of claim 35, wherein the metadata further includes field of view (FOV) information for the lens (Deshpande [0020] a distinct feature of omnidirectional video compared to normal video is that, typically only a subset of the entire captured video region is displayed, i.e., the area corresponding to the current user's field of view (FOV) is displayed. A FOV is sometimes also referred to as viewport. In other cases, a viewport may be part of the spherical video that is currently displayed and viewed by the user. It should be noted that the size of the viewport can be smaller than or equal to the field of view. [0028] Choi specifies a file format that generally supports the following types of metadata: (1) metadata specifying the projection format of the projected frame; (2) metadata specifying the area of the spherical surface covered by the projected frame; (3) metadata specifying the orientation of the projection structure corresponding to the projected frame in a global coordinate system; (4) metadata specifying region-wise packing information; and (5) metadata specifying optional region-wise quality ranking)

and camera extrinsic parameters for a fisheye camera.

However Choi teach and camera extrinsic parameters for a fisheye camera. (Choi [0198] a decoded omnidirectional fisheye video is stitched and rendered according to a user's intended viewport using signaled fisheye video parameters. The fisheye video parameters include at least one of lens distortion correction (LDC) parameters having a field of view (FOV), lens shading compensation parameters having red-green-blue (RGB) gains, a displayed field of view information, and camera extrinsic parameters)

Claims 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (U.S. Pub. No. 20200382809 A1), in view of Hannuksela (U.S. Pub. No. 20180077210 A1), further in view of Choi (U.S. Pub. No. 20190356898 A1) and Wang (U.S. Pub. No. 20180199075 A1).

Regarding to claim 29 and 37:

29. Deshpande teach the method of claim 24, Deshpande do not explicitly teach wherein the shape of the region on the sphere is represented based on either four great circles or two great circles and two small circles, a great circle is an intersection of the sphere and a plane that passes through a center point of the sphere, a small circle is a circle on the sphere connecting all points with a same value from the center point of the sphere.

However Wang teach wherein the shape of the region on the sphere is represented based on either four great circles or two great circles and two small circles, a great circle is an intersection of the sphere and a plane that passes through a center point of the sphere, a small circle is a circle on the sphere connecting all points with a same value from the center point of the sphere. (Wang [0064] MPEG output document N16440 mentions several methods for defining regions of interest based on the sphere coordinate system. Specifically, these methods specify a region on a spherical surface that is enclosed by the four segments of either four great circles or two great circles and two small circles, each segment between two points on the spherical surface. Herein, a circle, great circle, and small circle are defined as follows: [0065] The intersection of a plane and a sphere is a circle (except when the intersection is a point). All the points of this circle belong to the surface of the sphere. A great circle, also known as an orthodrome or Riemannian circle, of a sphere is the intersection of the sphere and a plane that passes through the center point of the sphere)

The motivation for combining Deshpande, Hannuksela and Choi as set forth in claim 24 is equally applicable to claim 29. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deshpande, further incorporating Hannuksela, Choi and Wang in video/camera technology. One would be motivated to do so, to incorporate the shape of the sphere region is represented based on either four great circles or two great circles and two small circles. This functionality will improve efficiency.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482